NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/09/2021.  In applicant’s amendments claims 3, 5, 12, and 19-20 were cancelled, claims 1 and 6 were amended. Claims 1-2, 4, 6-11, and 13-18 are currently pending and considered below.

Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(a) have been obviated in view of applicant’s amendments and arguments filed 02/09/2021.
Claims 1-2, 4, 6-11, and 13-18, as filed on 02/09/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Cardona (Registration Number 44589) on 03/04/2021.
The application has been amended as follows:
Amended Claim 1, line 14: correct “a weight” to ----the weight---.
Amended claim 6 to be dependent on claim 1.
Amended claim 6 “the first weight and the second weight” to ---a first weight and a second weight---.
Cancelled claim 7.
Amended Claim 10 to ---Sports equipment according to claim 1, wherein said second flange projecting from said second end is provided with a soft lining---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding Independent Claim 1, the closest prior art Forged Foam, Glaive, Published: 06/26/2015, Retrieved from the Internet <URL:  https://web.archive.org/web/20150626173712/http://www.forgedfoam.com/?product=glaive> fails to teach or render obvious the sports equipment in combination with all of the elements and structural and functional relationships as claimed and further including wherein a weight of said handle is greater than that of said at least one stem, and the weight of said stem being less than 1 kilogram.
The prior art of record teaches a glaive that is 5 pounds but does not disclose a distribution of that weight nor individual weights for the handle or the stem. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the weights to have the handle between 1 and 10 Kgs and the stem to less than 1 Kg without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784